Citation Nr: 0432481	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected residuals of fracture of the right fifth 
metacarpal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  






INTRODUCTION

The veteran had active duty service from August 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted service 
connection for residuals of fracture of the right fifth 
metacarpal, and assigned a 0 percent (noncompensable) rating.  
The veteran has appealed the issue of entitlement to a higher 
evaluation.  


FINDING OF FACT

The veteran's residuals of fracture of the right fifth 
metacarpal are productive of some weakness and limitation of 
motion, but not ankylosis.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
fracture of the right fifth metacarpal have not been met.  38 
U.S.C.A. §§ 1155, 5207 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5223, (as 
in effect prior to August 26, 2002), DC 5227 (as in effect 
August 26, 2002, and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2002 decision, the statement of 
the case (SOC), and a May 2004 supplemental statement of the 
case (SSOC), that the evidence did not show that the criteria 
for a compensable rating for the disability in issue had been 
met.  The SSOC contained the full text of 38 C.F.R. § 3.159.  
In addition, in a letter, dated in October 2003 (hereinafter 
"VCAA letter"), the RO notified the appellant of the 
information and evidence the RO would obtain and the 
information and evidence the appellant was responsible to 
provide.  The Board concludes that the discussions in the 
VCAA letter, the RO's decision, the SOC and the SSOC, 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all records held by Federal agencies, to include service 
medical or other military records, as well as medical records 
at VA hospitals, and records from any non-Federal sources 
that he identified.  He was notified that it was still his 
responsibility to make sure that the non-Federal records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Additional evidence was 
subsequently associated with the claims file.  

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's February 2002 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the October 2003 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was sent two "duty to assist" letters in 
November 2001, one of which specifically requested him to 
provide evidence in support of his claim.  In addition, the 
October 2003 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the October 2003 letter was sent, the case was 
readjudicated and in May 2004 a Supplemental Statement of the 
Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service VA and non-VA medical records.  
The veteran has been afforded an examination.  Although the 
veteran's representative argues that this examination was 
inadequate because it was not based on a review of the 
veteran's claims file, VA's General Counsel has held that a 
VA examiner must review a claimant's prior medical records 
only when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's finding and conclusions.  See VAOPGCPREC 20-95, 61 
Fed. Reg. 10,064 (1996).  Review of the December 2001 
examination report shows that the veteran's complaints were 
recorded and that his right fifth finger was examined.  The 
diagnosis was fracture of the right metacarpal bone of the 
right hand with minimal residual.  There is no medical 
evidence in the claims file which contradicts the findings or 
diagnosis in this report.  Accordingly, there is no basis to 
find that the veteran's December 2001 examination was 
inadequate, or that a remand for a new examination is 
required.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Higher Evaluation

The veteran argues that a compensable rating is warranted for 
his service-connected residuals of fracture of the right 
fifth metacarpal.  He argues that he has a loss of strength, 
and a loss of range of motion.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has evaluated the veteran's service-connected 
residuals of fracture of the right fifth metacarpal under 38 
U.S.C.A. § 4.71a, Diagnostic Code (DC) 5227.  During the 
course of this appeal, VA revised Diagnostic Codes 5216-5230, 
which pertain to ankylosis and limitation of motion of 
fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
revisions became effective August 26, 2002.  

Under DC 5227 (as in effect prior to August 26, 2002) a 
noncompensable rating is warranted for ankylosis of the 
little finger.  The note following DC 5227 indicates that 
extremely unfavorable ankylosis of the little finger would be 
rated as amputation under Diagnostic Code 5155.

Under 38 C.F.R. § 4.71a, DC 5227 (as in effect August 26, 
2002), unfavorable or favorable ankylosis of the little 
finger of the major or minor hand warrants a noncompensable 
rating.  The note that follows DC 5227 states that it should 
also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).  

The veteran's service medical records show that in 
September1979, he sustained a fracture and displaced fifth 
metacarpal head.  The injury was casted.  A separation 
examination report, dated in May 1982, indicates that there 
was no range of motion defect.  See 38 C.F.R. § 4.1.

As for the relevant post-service medical evidence, a December 
2001 VA examination report shows that the veteran reported 
that he had arthritic pains in his right hand.  On 
examination, there was a nontender bone nodule from bone 
formation at the site of the fracture on the right fifth 
metacarpal bone.  He was unable to grasp well with his fourth 
and fifth right fingers. There was no joint or muscle 
tenderness.  The diagnoses included "arthralgias of the 
right arm of unknown cause, rule out arthritis," and 
fracture of the fifth metacarpal bone of the right hand with 
minimal residual.  

Reports from Glen Sockwell, M.D., dated between 2002 and 
2003, include a November 2002 report showing that the veteran 
was able to make a fist with his right hand on active range 
of motion, but that there was difficulty on passive range of 
motion.  The veteran was also noted to have decreased 
strength in his right fifth finger.  

The Board finds that the evidence does not show that the 
veteran's disability meets the criteria for a compensable 
rating under DC 5227.  In summary, the findings do not show 
that the veteran's right fifth finger is ankylosed.  
Furthermore, the evidence is insufficient to show that an 
amputation is warranted, or that an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  See DC 
5227, Note.  In this regard, the veteran has reported that he 
quit working in 1992 secondary to a back injury at work.  See 
August 1999 VA outpatient treatment report.  In addition, the 
December 2001 VA examination report shows that the examiner 
characterized the veteran's residuals as "minimal."  Based 
on the foregoing, the Board finds that the evidence does not 
show that the veteran's residuals of fracture of the right 
fifth metacarpal warrants a compensable rating under DC 5227 
(as in effect prior to, and after, August 26, 2002).  

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  However, as previously 
stated, the December 2001 VA examination report shows that 
the examiner characterized the veteran's residuals as 
"minimal," and the Board finds that the evidence does not 
show that the veteran has functional loss due to pain to 
warrant a compensable rating.  The Board therefore concludes 
that the evidence does not show that there is functional loss 
due to pain to warrant a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
DC 5156 (as in effect before and after August 26, 2002), 
amputation of the little finger of either hand with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating.  Amputation without metacarpal 
resection warrants a 10 percent rating.  However, there is no 
evidence that the veteran's right fifth finger has been 
resected or amputated or that the disability present even 
approximates that level of disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right fifth 
finger disability warrants no higher than a noncompensable 
rating.  Accordingly, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for residuals of fracture of the right 
fifth metacarpal is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



